Citation Nr: 0522042	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  97-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for cystitis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of a duodenal ulcer, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
This claim was previously before the Board in April 1999, 
April 2003, and July 2003 and was remanded for further 
development in April 1999 and July 2003.  

The veteran has also raised the issues of entitlement to non-
service connected disability pension and aid and attendance 
or housebound benefits.  These issues, however, are not 
currently developed or certified for appellate review, and 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's cystitis is manifested by nocturia no more 
than 4 times per night with no demonstration of the need for 
absorbent materials due to urine leakage or urinary retention 
requiring intermittent or continuous catherization.  

3.  There is no competent evidence that the veteran's 
duodenal ulcer disability is productive of pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, or manifestations 
of anemia or weight loss productive of definite impairment of 
health.




CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent for 
cystitis are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7512 
(2004).

2.  The criteria for a disability rating of 40 percent for 
postoperative residuals of a duodenal ulcer have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
February 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs) he was provided with specific information as to why 
his claim was being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the January 2003 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2004 letter, the SOC, and the SSOCs 
generally informed the veteran that he should send any 
evidence to VA in his possession that pertains to the claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1997.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in May 2005.

The claims folder contains all available service medical 
records, private medical records, VA medical records, and VA 
examination reports.  While the veteran claims that he is 
currently being treated at the Etowah Health Care Center, he 
has not returned the appropriate authorization form so that 
VA may obtain these records. VA specifically requested that 
the veteran complete an authorization form for private 
records in correspondence dated in February 2004. The duty to 
assist is not a one-way street. Woods v. Gober, 14 Vet. App. 
214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 
(2000) (veteran cannot passively wait for help from VA). Thus 
VA is not required to provide any more assistance to him with 
regard to these private records, as the veteran did not 
complete and return the required authorization form, or 
otherwise provide the information that was requested of him 
in February 2004. 38 U.S.C.A. § 5102(a).  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was scheduled for VA examinations in August 2002, 
October 2002, January 2003, November 2004, and January 2005 
and either failed to report or cancelled each scheduled 
examination.  According to the claims folder, the veteran was 
admitted to the Etowah Health Care Center Nursing Home in 
February 2001.  This facility is reportedly 3 to 4 hours from 
the nearest VA medical center.  The veteran's representative 
has informed VA that the veteran is unable to travel such a 
far distance and has requested that VA send a contract 
physician to the nursing home to examine the veteran.  The RO 
has failed to respond to this request and has failed to 
secure the necessary examination to rate the veteran.  Given 
this, the Board must rate the veteran based on the evidence 
of record and will afford the veteran the benefit of the 
doubt when making its determination.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Analysis

The veteran contends that his service connected cystitis and 
duodenal ulcer are more disabling than currently rated.  
Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

	1.  Cystitis

The veteran's cystitis is currently rated under 38 C.F.R. § 
4.115b, Diagnostic Code (DC) 7512 as 10 percent disabling.  
Under that code, cystitis is to be rated as voiding 
dysfunction.  Voiding dysfunction is rated based on symptoms 
of urine leakage, frequency, or obstructed voiding. 38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.  Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

Service connection for cystitis was originally granted in 
December 1945 and assigned a 10 percent disability rating.  
In August 1970 the veteran underwent cholecystectomy.  There 
is also evidence of renal and urethral calculus and prostate 
surgery performed privately in 1996.  The veteran is 
currently being treated for prostate cancer.  

Evidence relevant to the current level of severity of the 
veteran's cystitis includes a December 1996 VA genitourinary 
examination.  At that time, the veteran complained of pain 
and swelling in the area of his bladder.  He stated that his 
symptoms had worsened every since his prostate surgery three 
months earlier.  The veteran reported frequency of urination 
six times per day and four times per night.  

In April 1999 the Board remanded this issue for a records 
review with a reviewer other than the examiner who examined 
the veteran in December 1996.  The records reviewer was 
instructed to opine whether the veteran's frequency of 
urination was due to the service connected cystitis 
disability or was a residual of the prostate surgery.  In 
March 2000 the veteran's records were reviewed by a VA 
examiner who opined that "the history of frequency of 
urination is most likely attributable to his condition of BPH 
(benign prostatic hypertrophy) and not cystitis, which has 
most likely resolved."  However, the examiner failed to 
provide an explanation for this opinion.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

Also of record are VA outpatient treatment records dated from 
May 1996 to February 2002.  These records reflect complaints 
of and treatment for various gastrointestinal, urinary and 
prostate disorders.

After a review of the evidence and affording the veteran the 
benefit of the doubt, the Board concludes that the veteran's 
cystitis more nearly approximates the level of impairment 
associated with a 20 percent evaluation.  As was stated in 
the December 1996 VA examination report, the veteran has 
reported frequency of urination six times per day and four 
times per night.  Such findings demonstrate that this 
disability is more than 10 percent disabling.  While the 
March 2000 VA examiner attributed the veteran's urinary 
frequency to the prostate disorder rather than the cystitis 
this opinion was not supported by clinical evidence.  
Considering the overall impairment and by resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's cystitis warrants the higher evaluation of 
20 percent under DC 7512.  

	2.  Duodenal Ulcer

The veteran's duodenal ulcer is currently rated under 38 
C.F.R. § 4.71a, DC 7305 (2004) as 20 percent disabling.  A 
rating of 20 percent under DC 7305 pertaining to duodenal 
ulcers requires evidence of recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or recurring episodes with moderate manifestations.  
To merit the next higher evaluation of 40 percent, the 
evidence needed includes moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days of more in 
duration at least four or more times per year.  As to the 
maximum evaluation of 60 percent under this DC, the veteran 
would need to provide evidence of a severe ulcer, only 
partially relieved by standard therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, DC 7305 (2004).

Service connection for duodenal ulcer was originally granted 
in December 1945 and assigned a 30 percent disability rating.  
This rating was increased to 40 percent in August 1948 and 
was later decreased to 20 percent in August 1951.  In August 
1970 the veteran underwent gastrectomy.  

Evidence relevant to the current level of severity of the 
veteran's duodenal ulcer includes a December 1996 VA 
genitourinary examination.  At that time, the veteran 
complained of severe stomach pain in the left midepigastric 
area.  His current weight was 123 pounds and his maximum 
weight in the previous year was 137 pounds.  The veteran 
reported periodic vomiting but denied recurrent hematemesis 
or melena.  He also reported 24 incapacitating episodes per 
year averaging 7 days in duration.      

In April 1999 the Board remanded this issue for a records 
review with a reviewer other than the examiner who examined 
the veteran in December 1996.  The records reviewer was 
instructed to opine whether the veteran was anemic.  In March 
2000 the veteran's records were reviewed by a VA examiner who 
opined that the veteran was mildly anemic.  

Also of record are VA outpatient treatment records dated from 
May 1996 to February 2002.  These records reflect complaints 
of and treatment for various gastrointestinal disorders.

After a review of the evidence and affording the veteran the 
benefit of the doubt, the Board concludes that the veteran's 
duodenal ulcer more nearly approximates the level of 
impairment associated with a 40 percent evaluation.  The 
December 1996 VA examination report shows that the veteran 
experienced weight loss and the March 2000 VA examination 
report shows that the veteran is anemic.  Such findings 
demonstrate that this disability is more than 20 percent 
disabling.  Considering the overall impairment and by 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that the veteran's duodenal ulcer disability 
warrants the higher evaluation of 40 percent under DC 7305.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate cystitis and duodenal ulcer, consideration of 
other diagnostic codes for evaluating these disabilities does 
not appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).
    
The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's cystitis or duodenal ulcer, standing alone, 
cause marked interference with employment or require frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


ORDER

A disability rating of 20 percent for cystitis is granted, 
subject to the regulations governing the award of monetary 
benefits.

A disability rating of 40 percent for postoperative residuals 
of a duodenal ulcer is granted, subject to the regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


